TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00094-CV



                                    Juan Torres, Appellant

                                                v.

              American Mortgage Investment Partners Fund I Trust, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-15-008259, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant’s brief was due on May 19, 2016. On June 6, 2016, this Court notified

appellant that his brief was overdue and that a failure to respond by June 16, 2016 would result in

the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 38.8(a), 42.3(b).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: July 6, 2016